DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 9, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 With respect to claim 8, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the sensing circuitry further
comprises a saturation detection circuit coupled to an output of the first sensing circuit and an
output of the second sensing circuit, wherein the saturation detection circuit is configured to detect saturation of the output of the first sensing circuit or of the output of the second sensing circuit.”


With respect to claim 19, the prior art fails to teach in combination with the rest of the limitations in the claim: “detecting saturation of an output of a first sensing circuit coupled to the first measurement electrode or saturation of an output of a second sensing circuit coupled to a reference electrode.”



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 12-17 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moussette et al. (U.S. Patent No. 9,542,820 B2).


With respect to claim 1, Moussette et al. discloses a device comprising:
sensing circuitry configured to sense a physiological signal (para 0273, lines 5-18), the sensing circuitry including
a first sensing circuit (see element 2114 showing sensing circuit shown in Fig. 21A) configured to sense a first electrode and a second sensing circuit (see 2102 showing a touch pixel electrodes) configured
to sense a second electrode (see 2102 electrode shown in Fig. 21A);
(para 0457, lines 1-4); and
processing circuitry coupled to the sensing circuitry (see processing circuitry 2405 shown in Fig. 24, para 0469 lines 1-8), the processing circuitry programmed
to: detect one or more signals measured by the first sensing circuit (see element 2114 showing sensing circuit shown in Fig. 21A), wherein at least one
signal of the one or more signals is measured by the first sensing circuit in response to the
stimulation signal (para 0457, lines 1-4);
detect one or more signals measured by the second sensing circuit (see 2102 showing a touch pixel electrodes);
in accordance with the one or more signals measured by the first sensing circuit and
the one or more signals measured by the second sensing circuit meeting one or more criteria (para 0529, lines 1-9),
measure the physiological signal (para 0273, lines 5-18); and
in accordance with the one or more signals measured by the first sensing circuit and
the one or more signals measured by the second sensing circuit failing to meet the one or more
criteria, forgo measuring the physiological signal (para 0512, lines 1-10).

With respect to claim 2, Moussette et al. discloses the device of claim 1, wherein the one or more criteria includes a first criterion that requires the at least one signal measured in response to the stimulation signal has an amplitude less than a threshold voltage (para 0555, lines 1-9).

With respect to claim 3, Moussette et al. discloses the device of claim 1, wherein the stimulation circuit comprises: a signal generator configured to generate the stimulation signal (para 0457, lines 1-4); [2110] (see Fig. 21A) configured to couple the stimulation signal to the first electrode (para 0457, lines 1-5).

With respect to claim 4, Moussette et al. discloses the device of claim 1, wherein the stimulation signal is a periodic oscillating signal (para 0072, lines 1-7; oscillators).

            With respect to claim 10, Moussette et al. discloses the device of claim 2, wherein the one or more criteria
includes a second criterion that requires an output of the first sensing circuit and an
output of the second sensing circuit are not saturated (para 0555, lines 1-9).


With respect to claim 12, Moussette et al. discloses the device of claim 1, wherein the processing circuitry (see processing circuitry 2405 shown in Fig. 24, para 0469 lines 1-8) is further
programmed to:
in accordance with the at least one signal of the one or more signals measured by the first
sensing circuit in response to the stimulation signal meeting the one or more criteria , cease driving the stimulation signal (para 0555, lines 1-9).

With respect to claim 13, Moussette et al. discloses the device of claim 1, wherein the processing circuitry is
further programmed to:
determine, while measuring the physiological signal (para 0273, lines 5-18), that the at least one signal of the one

meet the one or more criteria (para 0512, lines 1-10); and
in response to determining that the at least one signal of the one or more signals measured
by the first sensing circuit in response to the stimulation signal fails to meet the one or more
criteria (para 0555, lines 1-9), cease measuring the physiological signal (para 0273, lines 5-18).

 With respect to claim 14, Moussette et al. discloses the device of claim 1, wherein the stimulation circuit is driving the stimulation signal on the first electrode while measuring the physiological signal (para 0273, lines 5-18).

With respect to claim 15, Moussette et al. discloses the device of claim 14, wherein measuring the physiological signal comprises:
filtering the one or more signals measured by the sensing circuitry to remove the at least
one signal measured in response to the stimulation signal from the one or more signals (para 0091, lines 15-21).

 With respect to claim 16, Moussette et al. discloses a method comprising:
receiving a user input requesting a physiological signal measurement (para 0273, lines 5-18);
in response to receiving the user input, driving a first measurement electrode with a
stimulation signal (para 0555, lines 1-9);
measuring one or more signals, wherein at least one signal of the one or more signals is
measured in response to the stimulation signal (para 0457, lines 1-4);
in accordance with the one or more signals meeting one or more criteria (para 0529, lines 1-9) , the one or more criteria including a criterion that requires the at least one signal measured in (para 0555, lines 1-9), performing the physiological signal measurement (para 0273, lines 5-18); and in accordance with the one or more signals failing to meet the one or more criteria (para 0529, lines 1-9), forgoing the physiological signal measurement (para 0273, lines 5-18).

 With respect to claim 17, Moussette et al. discloses the method of claim 16, wherein the stimulation signal is a periodic oscillating signal (para 0072, lines 1-7; oscillators).


With respect to claim 21, Moussette et al. discloses the method of claim 16, further comprising:
in accordance with the one or more signals meeting one or more criteria, ceasing driving the
first measurement electrode with the stimulation signal (para 0555, lines 1-9).

 With respect to claim 22, Moussette et al. discloses the method of claim 16, further comprising:
determining, while performing the physiological signal measurement, that the at least one
signal of the one or more signals measured in response to the stimulation signal has an amplitude not less than the threshold voltage (para 0555, lines 1-9); and
in response to determining that the at least one signal of the one or more signals measured
in response to the stimulation signal has an amplitude not less than the threshold voltage, ceasing performing the physiological signal measurement (para 0093, lines 1-7).

 With respect to claim 23, Moussette et al. discloses the method of claim 16, wherein the first measurement electrode is driven with the stimulation signal while performing the physiological signal measurement (para 0273, lines 5-18).

With respect to claim 24, Moussette et al. discloses the method of claim 23, wherein performing the physiological signal measurement comprises: filtering the one or more signals measured by the sensing circuitry to remove the at least one signal measured in response to the stimulation signal from the one or more signals (para 0091, lines 15-21).

 With respect to claim 25, Moussette et al. discloses a non-transitory computer readable storage medium storing
instructions, which when executed by a device comprising a first measurement electrode and one or more processing circuits, cause the one or more processing circuits to perform a method, the method comprising (claim 11, lines 1-10):
receiving a user input requesting a physiological signal measurement (para 0273, lines 5-18);
in response to receiving the user input, driving a first measurement electrode with a
stimulation signal (para 0457, lines 1-4);
measuring one or more signals, wherein at least one signal of the one or more signals is
measured in response to the stimulation signal (para 0457, lines 1-4);
in accordance with the one or more signals meeting one or more criteria (para 0529, lines 1-9),, the one or more
criteria including a criterion that requires the at least one signal measured in response to the
stimulation signal has an amplitude less than a threshold voltage (para 0555, lines 1-9), performing the physiological signal measurement (para 0273, lines 5-18); and
in accordance with the one or more signals failing to meet the one or more criteria (para 0512, lines 1-10), forgoing the physiological signal measurement (para 0273, lines 5-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moussette et al. (U.S. Patent No. 9,542,820 B2).


            With respect to claim 5, Moussette et al. discloses the device of claim 1, wherein the stimulation signal has a frequency from 5 Hz to 29 Hz (para 0178, lines 1-7) but does not specifically state the frequency to be greater than 40 Hz.  However, to choose a frequency greater than 40 Hz absent any criticality, is only considered to be the “optimum” value of the frequency, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05.


(para 0178, lines 1-7) but does not specifically state the frequency to be between 100 Hz and 600 Hz.  However, to choose a frequency between 100 Hz and 600 Hz absent any criticality, is only considered to be the “optimum” value of the frequency, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05.

             With respect to claim 18, Moussette et al. discloses the method of claim 16, wherein the stimulation signal has a frequency from 5 Hz to 29 Hz (para 0178, lines 1-7) but does not specifically state the frequency to be greater than 40 Hz.  However, to choose a frequency greater than 40 Hz absent any criticality, is only considered to be the “optimum” value of the frequency, as stated above, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) and MPEP 2144.04 and 2144.05.

                
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moussette et al. (U.S. Patent No. 9,542,820 B2) in view of Pemberton et al. (U.S. Publication No. 2017/0367600 A1).

                           With respect to claim 7, Moussette et al. discloses the device of claim 1.
Moussette et al. does not disclose wherein the sensing circuitry further

analog output of a differential amplifier into a digital output. 
           Westerman et al. discloses wherein the sensing circuitry further
comprises a differential analog-to-digital converter (ADC) configured to convert a differential
analog output of a differential amplifier into a digital output (see para 0022, lines 1-8).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Moussette et al. to include wherein the sensing circuitry further comprises a differential analog-to-digital converter (ADC) configured to convert a differential analog output of a differential amplifier into a digital output as taught by Pemberton et al. to digitize analog physiological signals at an appropriate sampling rate (para 0022).

         
         With respect to claim 11, Moussette et al. discloses the device of claim 1.
         Moussette et al. does not disclose wherein the sensing circuitry further includes
a differential amplifier, wherein an output of the first sensing circuit is coupled to a first input of
the differential amplifier and wherein an output of the second sensing circuit is coupled to a second input of the differential amplifier.
         Pemberton et al. discloses wherein the sensing circuitry further includes
a differential amplifier (see amplifier 113 is considered a differential amplifier; para 0022), wherein an output of the first sensing circuit is coupled to a first input of
the differential amplifier and wherein an output of the second sensing circuit is coupled to a second input of the differential amplifier (see sensing circuit 100 connected to the amplifier 113 shown in Fig. 1).
(para 0022).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866